Exhibit 10.1 atyr pharma, inc.NON-QUALIFIED STOCK OPTION AGREEMENTNON-PLAN INDUCEMENT GRANT Name of Optionee: No. of Option Shares: Option Exercise Price per Share: $1 Grant Date: Expiration Date: aTyr Pharma, Inc., a Delaware corporation (the “Company”), hereby grants to the Optionee named above an option (the “Stock Option”) to purchase on or prior to the Expiration Date specified above all or part of the number of shares of Common Stock, par value $0.001 per share (the “Stock”), of the Company specified above at the Option Exercise Price per Share specified above.This Stock Option has been granted pursuant to an exception under Rule 5635(c)(4) of the NASDAQ Stock Market Rules, is not issued under the aTyr Pharma, Inc. 2015 Stock Option and Incentive Plan as amended through the date hereof (the “Plan”) and does not reduce the share reserve under the Plan.However, for purposes of interpreting the applicable provisions of this Stock Option, the terms and conditions of the Plan (other than those applicable to the share reserve) shall govern and apply to this Stock Option as if this Stock Option had actually been issued under the Plan.This Stock Option is not intended to be an “incentive stock option” under Section 422 of the Internal Revenue Code of 1986, as amended. 1.Exercisability Schedule.No portion of this Stock Option may be exercised until such portion shall have become exercisable.Except as set forth below, and subject to the discretion of the Administrator (as defined in Section2 of the Plan) to accelerate the exercisability schedule hereunder, this Stock Option shall be exercisable with respect to the following number of Option Shares on the dates indicated so long as Optionee remains an employee of the Company or a Subsidiary on such dates: 1 Note to Form:FMV on Grant Date ACTIVE/87909436.2 Incremental Number ofOption Shares Exercisable Exercisability Date 1/4 of the Option Shares 1/48 of the Option Shares On the first anniversary of the initial vesting date of [ ] (the “First Anniversary”). On each monthly anniversary of the First Anniversary. Notwithstanding anything herein or in the Plan to the contrary, in the event the Optionee is terminated by the Company without Cause (other than due to death or disability) or the Optionee resigns for Good Reason, in each case within the period commencing two (2) months prior to and ending twelve (12) months following a Sale Event, then 100% of the Option Shares outstanding shall be deemed vested and exercisable in full upon such date. For purposes of this agreement, “Cause” shall mean: (i) the Optionee’s dishonest statements or acts with respect to the Company or any affiliate of the Company, or any current or prospective customers, suppliers vendors or other third parties with which such entity does business; (ii) the Optionee’s commission of (A) a felony or (B) any misdemeanor involving moral turpitude, deceit, dishonesty or fraud; (iii) the Optionee’s failure to perform his or her assigned duties and responsibilities to the reasonable satisfaction of the Company which failure continues, in the reasonable judgment of the Company, after written notice given to the Optionee by the Company; (iv) the Optionee’s gross negligence, willful misconduct or insubordination with respect to the Company or any affiliate of the Company; or (v) the Optionee’s material violation of any provision of any agreement(s) between the Optionee and the Company relating to noncompetition, nonsolicitation, nondisclosure and/or assignment of inventions.In the event the Optionee is a party to an employment agreement with the Company or any Subsidiary or successor entity that contains a different definition of “cause,” the definition in such other agreement shall be applicable to the Optionee for purposes of this Agreement and not this definition. For purpose of this agreement, “Good Reason” shall mean (i) a material diminution in the Optionee’s responsibilities, authority or duties; (ii) a material diminution in the Optionee’s base compensation except for across-the-board compensation reductions similarly affecting all or substantially all similarly situated service providers of the Company; or (iii) a change of more than fifty (50) miles in the geographic location at which the Optionee provides services to the Company, in each case so long as the Optionee provides at least ninety (90) days’ notice to the Company following the initial occurrence of any such event, the Company fails to cure such event within thirty (30) days thereafter and the Optionee terminates his or her employment within thirty (30) days after the end of the cure period.In the event the Optionee is a party to an employment agreement with the Company or any Subsidiary or successor entity that contains a different definition of “good reason,” the definition in such other agreement shall be applicable to the Optionee for purposes of this Agreement and not this definition.
